Citation Nr: 1126548	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with headaches, impaired vision and boils, including as secondary to service-connected coronary artery disease status post coronary artery bypass graft.  

2.  Entitlement to an initial evaluation in excess of 50 percent for peripheral vascular disease, both lower extremities, for the period August 5, 1985 to January 12, 1998.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 1975.  

This matter came to the Board of Veterans' Appeals (Board) from a September 1993 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board in support of these claims at hearings held at the RO in October 1996 and February 2001.  The Board remanded these claims to the RO in May 1996, April 1997, July 2001, April 2006, and August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2010 remand, the RO was instructed to inform the Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the requirements for establishing entitlement to an extra-schedular evaluation for peripheral vascular disease, both lower extremities.  Then, the RO was instructed to review the expanded record and re-adjudicate the issue of an initial evaluation in excess of 50 percent for peripheral vascular disease, both lower extremities, for the period August 5, 1985 to January 12, 1998, to include the matter of whether referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Should submission under § 3.321(b) be deemed unwarranted, the RO was instructed to set forth in detail the reasons for this decision.  The Board notes that the Veteran was sent a letter in November 2010.  The letter contained the provisions of 38 C.F.R. § 3.321(b)(1).  However, the letter did not advise the Veteran that he can submit or identify evidence in conjunction for his claim for increased rating for peripheral vascular disease, both lower extremities which tends to show marked interference with employment and/or frequent hospitalization due to this disability.  Moreover, the RO did not review the expanded record and re-adjudicate the issue of an initial evaluation in excess of 50 percent for peripheral vascular disease, both lower extremities, for the period August 5, 1985 to January 12, 1998, to include the matter of whether referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  

In the August 2010 remand, the RO was instructed to contact the Veteran to clarify whether he still requests a hearing before the Board, and if so, schedule the Veteran for a hearing before the Board.  There is no indication in the claims file that the Veteran was ever contacted to clarify whether he still requests a hearing before the Board.  

Finally, if the benefits sought on appeal were not granted, the August 2010 remand instructed the RO to provide the Veteran and his representative with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  There is no indication in the claims file that the Veteran and his representative were provided with a supplemental statement of the case.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran's representative has asked for consideration of the Veteran's claim under the provisions of the May 2010 C&P Bulletin captioned "New Procedures for Claims Based on Herbicide Exposure in Thailand."  It does not appear that this has been done.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of the provisions of 38 C.F.R. § 3.321(b)(1) and the requirements for establishing entitlement to an extra-schedular evaluation for peripheral vascular disease, both lower extremities for the period from August 5, 1985 to January 12, 1998.  Specifically, the Veteran should be advised that he can submit or identify evidence in conjunction for his claim for increased rating for peripheral vascular disease, both lower extremities which tends to show there was marked interference with employment and/or frequent hospitalization due to this disability during that time.  He should further be advised that such evidence can include documentation demonstrating the amount of time he lost from work specifically as a result of the peripheral vascular disease, both lower extremities.

2.  Contact the Veteran to clarify whether he still requests a hearing before the Board, and if so, schedule the Veteran for a hearing before the Board. 

3.  The RO should then review the expanded record and re-adjudicate the issue of an initial evaluation in excess of 50 percent for peripheral vascular disease, both lower extremities, for the period August 5, 1985 to January 12, 1998, to include the matter of whether referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted.  Should submission under § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

4.  The RO should review the January 2011 correspondence from the Veteran's attorney regarding the procedures for developing claims based on exposure to herbicides in Thailand and take any appropriate action.  


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


